DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Preliminary Amendment filed on 12/11/2020.
Claims 1-10 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moors et al. US 2018/0088911 A1 (hereinafter Moors).
Per Claim 1: 
Moors teaches A method for generating source code from one or a plurality of blocks of a block diagram (Moors, Abstract, generating production code from a the block diagram including at least a first block that exchanges data with an external service, the first block referencing a discovery object in a data definition collection, the discovery object defining a selection criterion (Moors, [0014], Blocks may be connected via signals in order to exchange data … When an input port of a first block and an output port of a second block are connected via a signal…Information concerning signals or blocks may be stored in a data definition tool that comprises a separate data storage, e.g. a database or one or more files, so that production code may be generated based on additional data in the data definition tool. [0015], an additional user interface is provided for selecting the scope and/or extent and/or criteria for optimization of the generated production code. [0056], A block may describe an atomic operation, such as an arithmetic calculation or a logic expression, or it may represent a subsystem that is described in more detail by an additional block diagram in a subordinate hierarchical level. Alternatively, it may contain code in a higher-level programming language, in particular a dynamic language intended for mathematical programming, that realizes the block's functionality. Multiple blocks may be connected by signals for the exchange of data. For example, an initial block may receive a signal of type single as input signal, may modify the signal e.g. by adding a constant and may send an output signal of type double to a further block. It may be said that the further block is downstream of the initial block because they are connected by a signal path so that data flows from the initial block to the further block. [0060] A preferred data definition tool is TargetLink Data Dictionary of DSPACE), and the method comprising: 
opening, by a computer system, the block diagram including the first block in a model editor (Moors, [0014], The technical computing environment may comprise a graphical user interface for modifying the block diagram and a simulation engine for executing the block diagram, so that the dynamical system described by the block diagram can be simulated. The block diagram may comprise multiple blocks with input and/or output signals that are connected to output and/or input signals of other blocks … Blocks may be connected via signals in order to exchange data … When an input port of a first block and an output port of a second block are connected via a signal);
reading out, by the computer system, the referenced discovery object from the data definition collection (Moors, [0063], elements of the block diagram are created based on information from a data definition tool); 
generating, by the computer system, an application source code based on at least the first block (Moors, [0008], identifying a first block in the block diagram which comprises a write operation of a composite variable to a special medium, wherein the first block receives an input signal that is composed of one or more elements of the composite variable comprising a plurality of elements; tracing back the input signal to a second block upstream of the first block, the first block and the second block forming a group of adjacent blocks … generating a combined production code for the group of adjacent blocks when the optimization condition is fulfilled); and 
generating, by the computer system, a service discovery source code based on at least the referenced discovery object (Moors, [0063], where settings relevant for the production code generation are retrieved from the data definition tool).

Per Claim 2:
The rejection of claim 1 is incorporated, further Moors teaches wherein: 
the selection criterion is predetermined by user-provided code (Moors, [0015], an additional user interface is provided for selecting the scope and/or extent and/or criteria for optimization of the generated production code); 
a first service instance signaled back in response to a service discovery request is selected (Moors, [0016], An assignment operation may comprise a selection of one or more elements of a composite variable or signal and a change operation);
a service instance signaled back in response to a service discovery request is selected based on a predetermined technical identifier; or
a service instance signaled back in response to a service discovery request is selected by based on a predetermined logical identifier.  

Per Claim 3:
The rejection of claim 1 is incorporated, further Moors teaches wherein the application source code is generated optimized with regards to code size and/or execution time, and the service discovery source code is generated without optimization (Moors, [0059], The production code generator PCG allows for creating production code from one or more blocks in a block diagram. Production code may be optimized for readability, traceability, safety, low-energy consumption, execution speed and/or memory requirements. For example, the code generator provides a user 

Per Claim 4:  
The rejection of claim 1 is incorporated, further Moors teaches wherein the application source code is generated by a first code generator, and the service discovery source code is generated by a second code generator, the first code generator being adapted for processing a multiplicity of blocks of the block diagram to generate an intermediate representation and to generate source code therefrom in a textual programming language, and the second code generator not being adapted for processing blocks of a block diagram (Moors, Fig. 3, [0063], In a first step S1, the selected one or more blocks (or, if selected, the entire block diagram) and related input data are transformed to an intermediate representation such as one or more hierarchical graphs. These hierarchical graphs may in particular comprise a data flow graph, a control flow graph and/or a tree structure. Related input data may e.g. be extracted from a database associated with the block diagram. [0064], In a second step S2, the hierarchical graphs are optimized in order to reduce the number of variables required and/or the number of operations or instructions to be carried out. This optimization may comprise a plurality of intermediate steps on further intermediate representations between block level and production code level. [0065], In a third step S3, the optimized intermediate representations such as optimized hierarchical graphs are translated to code in a high-level or low-level programming language, for example, C code).  

Per Claim 5:  
The rejection of claim 4 is incorporated, further Moors teaches wherein the first code generator is adapted for applying a multiplicity of optimization rules and/or transformations to the generated intermediate representation to generate the application source code (Moors, [0064], In each step, an initial set of hierarchical graphs or an intermediate language is converted to a modified set of hierarchical graphs or an intermediate language while applying one or more optimization rules. [0065], In a third step S3, the optimized intermediate representations such as optimized hierarchical graphs are translated to code in a high-level or low-level programming language, for example, C code).  

Per Claim 6:
The rejection of claim 1 is incorporated, further Moors teaches wherein, during or after generation of the application source code, information is stored at least via the first block in the data definition collection (Moors, [0014], Information concerning signals or blocks may be stored in a data definition tool that comprises a separate data storage, e.g. a database or one or more files, so that production code may be generated based on additional data in the data definition tool); and
wherein the service discovery source code is generated solely based on information from the data definition collection (Moors, [0014], so that production code may be generated based on additional data in the data definition tool).  

Per Claim 7:
The rejection of claim 1 is incorporated, further Moors teaches wherein the generated source code is used on a control unit in an adaptive AUTOSAR environment (Moors, [0027], For an AUTOSAR environment, the special medium may be defined as a data store memory block, so that the first block may be a data store write block and the initial block may be a data store read block. [0060], the data definition tool DDT can be used as part of a higher-level tool chain, in particular to generate product code compliant to the AUTOSAR standard.[0066], to influence a compilation process with a production code compiler, or to export production code information for use in other tools/process, like e.g. calibration and measurement information in ASAP2 format or AUTOSAR XML information).  

Per Claim 8:
The rejection of claim 1 is incorporated, further Moors teaches wherein the block diagram includes a second block which references a discovery object, wherein the discovery object referenced in the first block and the discovery object referenced in the second block have the same selection criterion, but differ in at least one parameter, in particular a queue length (Moors, [0008], identifying a first block in the block diagram which comprises a write operation of a composite variable to a special medium, wherein the first block receives an input signal that is composed of one or more elements of the composite variable comprising a plurality of elements; tracing back the input signal to a second block upstream of the first block, the first block and the second block forming a group of adjacent blocks; checking 
wherein service discovery source code for addressing two separate service proxies is generated from the two discovery objects (Moors, [0060], an application-programming interface for automatic exchange of the data between different software components. This allows for a clean separation of the model of the dynamic system given in the block diagram from implementation-specific details stored in the database. When a complex model is structured in different sub-models, data in different sub-models may be linked).  
 
Claim 9:
This is a non-transitory computer-readable memory medium version of the method discussed above (claim 1), wherein all claim limitations also have been 

Claim 10:
This is a computer system version of the method discussed above (claim 1), wherein all claim limitations also have been addressed and/or covered as set forth above. Thus accordingly, this claim is also anticipated by Moors.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,046,202 B1 teaches converting a user-specified element of a graphical model into at least one intermediate representation that represents the user-specified element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA CHEN DENG whose telephone number is (571)272-5989.  The examiner can normally be reached on 9:30 AM – 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at 571 –272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ANNA C DENG/Primary Examiner, Art Unit 2191